DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 5, 10, 15, 19 and 22 are objected to because of the following informalities: 
a. Claim 5, recites “the first and second redistribution layers” in line 1. Although, it is understood the claim is referring to the first redistribution layer and the second redistribution layer, as introduced in claim 1, for consistency and clarity of record the Offices suggests amending the claim to refer to them as introduced.
b. Claim 10, recites “the first and second redistribution layers” in line 10. Although, it is understood the claim is referring to the first redistribution layer and the second redistribution layer, as introduced in lines 7 and 9, for consistency and clarity of record the Offices suggests amending the claim to refer to them as introduced.
c. Claim 10, recites “the first and second packages” in line 6. Although, it is understood the claim is referring to the first package and the second package, as introduced in line 2, for consistency and clarity of record the Offices suggests amending the claim to refer to them as introduced.
d. Claim 15, recites “the first and second redistribution layers” in line 1. Although, it is understood the claim is referring to the first redistribution layer and the second redistribution layer, as introduced in 
e. Claim 19, recites “the third and fourth packages” in line 7. Although, it is understood the claim is referring to the third package and the fourth package, as introduced in line 3, for consistency and clarity of record the Offices suggests amending the claim to refer to them as introduced.
f. Claim 19, recites “the first and second redistribution layers” in line 13. Although, it is understood the claim is referring to the first redistribution layer and the second redistribution layer, as introduced in claim 10, for consistency and clarity of record the Offices suggests amending the claim to refer to them as introduced.
g. Claim 22, recites “the first and second redistribution layers” in line 2. Although, it is understood the claim is referring to the first redistribution layer and the second redistribution layer, as introduced in claim 20, for consistency and clarity of record the Offices suggests amending the claim to refer to them as introduced.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




1.	Claim(s) 1-5, 7-9, 20-23 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (PG Pub 2017/0018476; hereinafter Wang).

    PNG
    media_image1.png
    543
    885
    media_image1.png
    Greyscale

Regarding claim 1, refer to Fig. 1 provided above, Wang teaches a semiconductor package 100 (para [0017-0034]), comprising: 
a first redistribution layer 120 (para [0024]); 
a stack of dies 106 (para [0017]) on the first redistribution layer (see Fig. 1); 
a second redistribution layer 118 (para [0023]) over the stack of dies and the first redistribution layer (see Fig. 1); and 
a plurality of interconnects 114/116 (para [0021]) coupled to the stack of dies and the first and second redistribution layers (para [0021-0023]), wherein the plurality of interconnects extend substantially 
Regarding claim 2, refer to Fig. 1 provided above, Wang teaches a mold layer 128 (para [0028]) between the first redistribution layer 120 and the second redistribution layer 118, wherein the mold layer surrounds the plurality of interconnects 114/116 and the stack of dies 106 (see Fig. 1), and wherein the stack of dies include two or more dies 106a (para [0018]; “the first die stack 106 comprises four stacked dies 106a; however, in another embodiment, the first die stack 106 may comprise more than four stacked dies 106a or less than four stacked dies 106a”) stacked on top of each other (see Fig. 1).    
Regarding claim 3, refer to Fig. 1 provided above, Wang teaches the plurality of interconnects 114/116 are through mold vertical wire (metal in the form of a thread or slender rod) interconnects (para [0021])(114 extend through the dies 106a and the mold 128).  
Regarding claim 4, refer to Fig. 1 provided above, Wang teaches the through mold vertical wire interconnects 114/116 have a diameter of approximately 5 µm to 50 µm (para [0022]; “about 5 µm to about 20 µm”).
Regarding claim 5, refer to Fig. 1 provided above, Wang teaches the first 120 and second redistribution layers 118 are dual-sided redistribution layers (see Fig. 1).
Regarding claim 7, refer to Fig. 1 provided above, Wang teaches each die 106a of the stack of dies 106 is positioned on top of another die (see Fig.1) having an exposed portion of a top surface of each die (see Fig. 1).
Regarding claim 8, refer to Fig. 1 provided above, Wang teaches each die 106a of the stack of dies 106 has a conductive pad (para [0020];  not shown) located on the exposed portion of the top surface of each die (para [0020]), and wherein one or more of the plurality of interconnects couple the conductive pad of each die of the stack of dies to the second redistribution layer (para [0020]).
Regarding claim 9, refer to Fig. 1 provided above, Wang teaches a plurality of solder balls 140 (para [0034]) coupled to the first redistribution layer 120 (para [0034]; see Fig. 1) or the second redistribution layer.
Regarding claim 20, refer to Fig. 1 provided above, Wang teaches a method of forming a semiconductor package 100 (para [0017-0034]), comprising: 
 disposing a stack of dies 106 (para [0017]) on a first redistribution layer 120 (para [0024]);  
disposing a second redistribution layer 118 (para [0023]) over the stack of dies and the first redistribution layer (see Fig. 1); and 
coupling a plurality of interconnects 114/116 (para [0021]) to the stack of dies and the first and second redistribution layers (see Fig. 1), wherein the plurality of interconnects extend substantially vertical from a top surface of the first redistribution layer to a bottom surface of the second redistribution layer (see Fig. 1).  
Regarding claim 21, refer to Fig. 1 provided above, Wang teaches disposing a mold layer 128 between the first redistribution layer 120 and the second redistribution layer 118, wherein the mold layer surrounds the plurality of interconnects 114/116 and the stack of dies 106 (see Fig. 1), and wherein the stack of dies include two or more dies 106a stacked on top of each other (see Fig. 1).  
Regarding claim 22, refer to Fig. 1 provided above, Wang teaches the plurality of interconnects 114/116 are through mold vertical wire (metal in the form of a thread or slender rod) interconnects (see Fig. 1), wherein the first 120 and second 118 redistribution layers are dual-sided redistribution layers (see Fig. 1), and wherein each die 106a of the stack of dies 106 is positioned on top of another die having an exposed portion of a top surface of each die (see Fig. 1).  
Regarding claim 23, refer to Fig. 1 provided above, Wang teaches the through mold vertical wire interconnects 114/116 have a diameter of approximately 5 µm to 50 µm (para [0022]; “about 5 µm to about 20 µm”).
Regarding claim 25, refer to Fig. 1 provided above, Wang teaches each die 106a of the stack of dies 106 has a conductive pad (not shown) located on the exposed portion of the top surface of each die (para [0020]), and wherein one or more of the plurality of interconnects 114/116 couple the conductive pad of each die of the stack of dies to the second redistribution layer (see Fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective 
2.	Claims 6 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, as applied to claim 1 and claim 20 respectively above, and further in view of Hong (PG Pub 2010/0265751; hereinafter Hong).
Regarding claim 6, refer to Fig. 1 provided above, Although, Wang teaches the stack of dies 106 coupled to the first redistribution 120 layer, he does not explicitly teach “a plurality of adhesive layers coupled to the stack of dies, wherein one or more of the adhesive layers couple the stack of dies to the first redistribution layer or the second redistribution layer.”

    PNG
    media_image2.png
    324
    525
    media_image2.png
    Greyscale

In the same field of endeavor, refer to Fig. 2a-provided above, Hong teaches a multi-chip package (title) comprising: a plurality of adhesive layers 205 (para [0047]) coupled to a stack of dies 210 (para 
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an adhesive layer below each of the chips in the chip stack to attach on die to another and to attach the stack of dies to the first redistribution layer.
Regarding claim 24, refer to Fig. 1 provided above, Although, Wang teaches the stack of dies 106 coupled to the first redistribution 120 layer; and coupling a plurality of solder balls 140 to the first redistribution layer (see Fig. 1) or the second redistribution layer, he does not explicitly teach “coupling a plurality of adhesive layers to the stack of dies, wherein one or more of the adhesive layers couple the stack of dies to the first redistribution layer or the second redistribution 25AB3628-US 111079-241913 layer.”
In the same field of endeavor, refer to Fig. 2a-provided above, Hong teaches a multi-chip package (title) comprising: coupling a plurality of adhesive layers 205 (para [0047]) to a stack of dies 210 (para [0047]), wherein one or more of the adhesive layers couple the stack of dies to a first redistribution layer 110 (para [0047]).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an adhesive layer below each of the chips in the chip stack to attach on die to another and to attach the stack of dies to the first redistribution layer.

	
3.	Claims 10-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (PG Pub 2017/0194290; hereinafter Yu), Song et al. (PG Pub 2018/0211943; hereinafter Song) and Yu et al. (PG Pub 2018/0012862; hereinafter Yu-2).

    PNG
    media_image3.png
    518
    773
    media_image3.png
    Greyscale

Regarding claim 10, refer to Fig. 19I provided above, Yu teaches a package on package (PoP) system 1200 (para [0106-0112]), comprising: 
a first package 1104 on a second package 1102; and 
a plurality of first solder balls 1106 between the first package and the second package (see Fig. 19I), wherein the plurality of first solder balls couples the first package to the second package (see Fig. 19I), and wherein each of the first and second packages includes 
a first redistribution layer 108A; 
a die on the first redistribution layer; 
a second redistribution layer 108B over the stack of dies and the first redistribution layer (see Fig. 19I); and 22AB3628-US 111079-241913 
a plurality of interconnects 126B coupled to the stack of dies and the first and second redistribution layers (see Fig. 19I), wherein the plurality of interconnects extend substantially 
Although, Yu teaches the first package and the second package comprise a die, he does not explicitly teach each of first and second packages comprise a stack of dies on the redistribution.

    PNG
    media_image4.png
    662
    551
    media_image4.png
    Greyscale

In the same field of endeavor, refer to Fig. 13-provided above, Song teaches a semiconductor stack package (para [0081-0091]) comprising: a first package 2230 (para [0081]); a second package 2220 (para [0081]); wherein the first package and the second package comprise a stack of dies 
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first and second packages of Yu comprise a stack of dies, as taught by Song, for the purpose of creating a robust memory device (para [0083]).
Although, Yu teaches the first package on the second package, he does not explicitly teach “an electronic component on the first package.”

    PNG
    media_image5.png
    362
    594
    media_image5.png
    Greyscale

In the same field of endeavor, refer to the Examiner’s mark-up of Fig. 45 provided above, Yu-2 teaches a chip on wafer package (title) comprising: an electronic component 4502 (para [0081]) on a first package 4302 (para [0079]).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an electronic component on the first package of Wang, as taught by Yu-2, to provide a more robust package.

Regarding claim 11, refer to the figures cited above, in the combination of Yu, Song and Yu-2, Yu teaches a mold layer 124 (para [0039]) between the first redistribution layer 108A and the second redistribution layer 108B, wherein the mold layer surrounds the plurality of interconnects 126B and the stack of dies (2222,2224,2226,2228 and 2232,2234,2236,2238 of Song), and wherein the stack of dies include two or more dies stacked on top of each other (see Fig. 13-Song).  
	Regarding claim 12, refer to the figures cited above, in the combination of Yu, Song and Yu-2, Yu-2 teaches the electrical component 4502 is on a top surface of the second redistribution layer (4310-Yu-2 = 108B-Yu) of the first package of 1104-Yu.  
Regarding claim 13, refer to the figures cited above, in the combination of Yu, Song and Yu-2, Yu teaches the plurality of interconnects 126B are through mold (metal in the form of a thread or slender rod) vertical wire interconnects (para [0039]).  
Regarding claim 15, refer to the figures cited above, in the combination of Yu, Song and Yu-2, Yu teaches the first 108A and second redistribution layers 108B are dual-sided redistribution layers (see fig. 19I).  

4.	Claims 14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yu, Song and Yu-2, as applied to claim 10 above, and further in view of Wang et al. (PG Pub 2017/0018476; hereinafter Wang).
Regarding claim 14, refer to the figures cited above, in the combination of Yu, Song and Yu-2, Yu teaches the through mold vertical wire interconnects 126B, he does not teach they “have a diameter of approximately 5 µm to 50 µm.”  
In the same field of endeavor, refer to Fig. 1 provided above, Wang teaches a semiconductor package 100 (para [0017-0034]), comprising: 114/116 (para [0021]) have a diameter of approximately 5 µm to 50 µm (para [0022]; “about 5 µm to about 20 µm”).

Regarding claim 17, refer to the figures cited above, in the combination of Yu, Song and Yu-2, Although, Song teaches the stack of dies (2222,2224,2226,2228 and 2232,2234,2236,2238 of Song) is positioned on top of another die and one or more of the plurality of interconnects 126B couple the conductive pad of each die of the stack of dies to the second redistribution layer 108B, he does not explicitly teach the stack of dies positioned on top of another die “having an exposed portion of a top surface of each die.”
  In the same field of endeavor, refer to Fig. 1 provided above, Wang teaches a semiconductor package 100 (para [0017-0034]), comprising: a first redistribution layer 120 (para [0024]); and a stack of dies 106 (para [0017]) positioned on top of another die having an exposed portion of a top surface of each die (see Fig. 1).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the stack of dies positioned on top of another die, as taught by Wang, to minimize the package dimensions.
Regarding claim 18, refer to the figures cited above, in the combination of Yu, Song, Yu-2 and Wang, Wang teaches each die 106a of the stack of dies 106 has a conductive pad (para [0020]; not shown) located on the exposed portion of the top surface of each die (para [0020]).

5.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yu, Song and Yu-2, as applied to claim 10 above, and further in view of Hong (PG Pub 2010/0265751; hereinafter Hong).
Regarding claim 16, refer to the figures cited above, in the combination of Yu, Song and Yu-2, Yu-2 teaches a plurality of adhesive layers coupled to the stack of dies, wherein one or more of the adhesive layers couple the stack of dies to the first redistribution layer or the second redistribution layer.  
Although, Song teaches the stack of dies (2222,2224,2226,2228 and 2232,2234,2236,2238 of Song) coupled to the first redistribution (2310-Song), he does not explicitly teach “a plurality of adhesive layers coupled to the stack of dies, wherein one or more of the adhesive layers couple the stack of dies to the first redistribution layer or the second redistribution layer.”
In the same field of endeavor, refer to Fig. 2a-provided above, Hong teaches a multi-chip package (title) comprising: a plurality of adhesive layers 205 (para [0047]) coupled to a stack of dies 210 (para [0047]), wherein one or more of the adhesive layers couple the stack of dies to a first redistribution layer 110 (para [0047]).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an adhesive layer below each of the chips in the chip stack to attach on die to another and to attach the stack of dies to the first redistribution layer.

Allowable Subject Matter
6.	Claim 19 is allowable.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 19 is objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of its base claim 10 or (ii) claim 19 is fully incorporated into the base claim 10.  
Claim 19 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 19, a substrate; and a third package on a fourth package, wherein a plurality of second solder balls couples the second package onto the third package, wherein a plurality of third solder balls couples the third package onto the fourth package, wherein a plurality of fourth solder balls couples the fourth package onto the substrate, wherein the first, second, third, and fourth packages are disposed vertically on top each other substantially with no offset, and wherein each of the third and fourth packages includes a first redistribution layer; a stack of dies on the first redistribution layer; a second redistribution layer over the stack of dies and the first redistribution layer; and a plurality of interconnects coupled to the stack of dies and the first and second redistribution layers, wherein the plurality of interconnects extend substantially vertical from a top surface of the first redistribution layer to a bottom surface of the second redistribution layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	a. Yu et al. (PG Pub 11,171,076) teaches a method includes placing a first plurality of dies over a carrier.
	b. Yu et al. (PG Pub 2020/0381397) teaches a system formed through package-in-package formation.
	c. Heo et al. (PG Pub 2020/0020638) teaches a semiconductor package e.g. fan-out semiconductor package for electronic device has electrical connection element that electrically connects one or more first redistribution layers and at least one second redistribution layer.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINA A SYLVIA/Examiner, Art Unit 2895